UC£mkr l

                                             \\ bof^L T^si^Tmksxm
          . I       ,W^T~        J£±_         "ZVWXo'-l


     ^k
                                               7>yC ,TV -775^

                      dumber- wA-cncm-i^
                                               rued in coj^tt o? appeals
                                               12* Coir! &! Appeais District
                ^JTjYrA &yin<?aH£i&>n
                         £
             ~T7v                    s.

      % hv /W                    _        4^L-^ir__C2£^#^k




PJsULfy 0.          >^       S                                                    -
_£    :   L_                                  .. zJOi^;                        !i^_




 1\W) pnn                                          zL2^